Locke, J.
delivered the opinion of the Court:
It must be admitted that the regular and proper practice would be, never to suffer witnesses to be introduced after the first examination, but especially after the arguments of counsel are closed. Yet we are of opinion that the discretion of the Judge must govern this rule of practice. The reason of the rule is grounded on the temptation it holds out for committing the crime of perjury. That when a cause has been argued, & the party discovers the points on which it is to rest, the Court will not permit a party to support *239the weak parts of his case, by a re-examination of the case. And we think it is right in every case to adhere to such a practice, unless the Court discovered the necessity of a re-examination, and that it will not be productive of the evil on which the rule is founded. In the present case, the Jury were in great doubt, and the evidence was sought for and asked by them. To satisfy them and relieve them from difficulty, at their request, the evidence was permitted to go to them. We are therefore of opinion that such evidence was properly permitted in that case, and that the rule ought to be discharged.